Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wong et al. (US PGPUB 20130117353).

In regards to claim 1, Wong discloses a system method comprising:
receiving, from a client machine over a network, a request indicating to follow a user identifier that is associated with a feed (Wong, FIG 7, item 710, feed is identified as Bill Bauer);

causing the client machine to render a first user interface for displaying the one or more listing elements (Wong, FIG 7, as is shown in Item 710, there is user interface that includes an object that may be a listing of a product or service); and causing the client machine to render a second user interface for configuring feed selection information that is associated with the user identifier, wherein the second user interface includes at least one status element indicating whether the feed that is associated with the user identifier is being followed (Wong, FIG 7, to the right of the webpage is an interface that allows configuration of who is being followed and an indication of “followed”).

In regards to claim 2, Wong teaches causing display of a third user interface for configuring the one or more listing elements that correspond to the user identifier (Wong, FIG 7, twitter feed includes feed from Sam Adams that includes a link to the product “notebook).

In regards to claim 3, Wong teaches wherein individual listing elements, of the one or more listing elements, include an image and a price of an item for sale via a network-based marketplace (Wong, para 0016, “a vendor may negotiate a new price with a salesperson of company X, where the salesperson is a user associated with tenant Y. As part of creating a new invoice or for accounting purposes, the salesperson 

In regards to claim 4, Wong teaches receiving, from the client machine, another request indicating to unfollow another user identifier; and
based on the other request, updating the first user interface to exclude at least one listing element, of the one or more listing elements, that is associated with the other user identifier (Wong, FIG 7, upper right corner, users are selected and deselected from a plurality of members).

In regards to claim 5, Wong teaches wherein the one or more listing elements of items for purchase are associated with a network-based store that is at least partially personalized with respect to the user identifier (Wong, para 0459, “various GUIs can be constructed and made available to users to personalize and customize the relevance measures to determine whether one or more feed items are related. For example, a system administrator or other user can personally select the one or more operations to apply and thus define parameters to determine a relevance measure or other association between a first recipient and an entity. In one example, a pre-defined set of operations exists, and a user selects one or more of the pre-defined set. For instance, in 

In regards to claim 6, Wong teaches receiving user input in association with the first user interface for displaying the one or more listing elements; and
in response to the user input, dynamically update the one or more listing elements within the first user interface (Wong, item 710, document is dynamically updated when added to feed interface).

In regards to claim 7, Wong teaches wherein the feed is associated with facilitating presentation of the one or more listing elements in a network-based marketplace, and wherein the network-based marketplace enables individual users to buy items, sell items, or both (Wong, para 0254, “ In one implementation, a feed and subscription center API can enable tenants to provide mechanisms for tracking and creating feed items, e.g., as described above for creating custom feeds by allowing users to add custom events for tracking. For example, after some initial feed items are 

In regards to claim 8, Wong teaches a system, comprising: at least one processor; and
at least one computer storage media storing instructions that are executable by the at least one processor to:
receive, from a client machine over a network, a request indicating to follow a user identifier that is associated with a feed;
identify, based on information that corresponds to the user identifier, one or more listing elements of items for purchase;
cause the client machine to render a first user interface for displaying the one or more listing elements; and
cause the client machine to render a second user interface for configuring feed selection information that is associated with the user identifier, 


In regards to claim 9, Wong teaches causing display of a third user interface for configuring the one or more listing elements that correspond to the user identifier (see response to claim 2).

In regards to claim 10, Wong teaches wherein individual listing elements, of the one or more listing elements, include an image and a price of an item for sale via a network-based marketplace (See response to claim 3).

In regards to claim 11, Wong teaches receiving, from the client machine, another request indicating to unfollow another user identifier; and 
based on the other request, updating the first user interface to exclude at least one listing element, of the one or more listing elements, that is associated with the other user identifier (see response to claim 4).

In regards to claim 12, Wong teaches wherein the one or more listing elements of items for purchase are associated with a network-based store that is at least partially personalized with respect to the user identifier (see response to claim 5).

In regards to claim 13, Wong teaches receiving user input in association with the first user interface for displaying the one or more listing elements; and
in response to the user input, dynamically update the one or more listing elements within the first user interface (See response to claim 6).

In regards to claim 14, Wong teaches wherein the feed is associated with facilitating presentation of the one or more listing elements in a network-based marketplace, and wherein the network-based marketplace enables individual users to buy items, sell items, or both (see response to claim 7).

In regards to claim 15, Wong teaches non-transitory computer-readable storage medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising:
receiving, from a client machine over a network, a request indicating to follow a user identifier that is associated with a feed;
identifying, based on information that corresponds to the user identifier, one or more listing elements of items for purchase;
causing the client machine to render a first user interface for displaying the one or more listing elements; and
causing the client machine to render a second user interface for configuring feed selection information that is associated with the user identifier, wherein the second user interface includes at least one status element indicating whether the feed that is associated with the user identifier is being followed (see response to claim 1).

In regards to claim 16, Wong teaches wherein the instructions further cause the machine to perform operations comprising:
causing display of a third user interface for configuring the one or more listing elements that correspond to the user identifier (see response to claim 2).

In regards to claim 17, Wong teaches wherein individual listing elements, of the one or more listing elements, include an image and a price of an item for sale via a network-based marketplace (see response to claim 3).

In regards to claim 18, Wong teaches wherein the instructions further cause the machine to perform operations comprising:
receiving, from the client machine, another request indicating to unfollow another user identifier; and
based on the other request, updating the first user interface to exclude at least one listing element, of the one or more listing elements, that is associated with the other user identifier (see response to claim 4).

In regards to claim 19, Wong teaches wherein the one or more listing elements of items for purchase are associated with a network-based store that is at least partially personalized with respect to the user identifier (see response to claim 5).

In regards to claim 20, Wong teaches wherein the instructions further cause the machine to perform operations comprising:
receiving user input in association with the first user interface for displaying the one or more listing elements; and
in response to the user input, dynamically update the one or more listing elements within the first user interface (see response to claim 6).

                                 Additional Prior Art of Record
Patents and PG PUBS	

(i) US Patent 8930204 to Igoe et al. teaches “determining lifestyle recommendations includes receiving lifestyle information and healthcare information corresponding to an individual from a personal information aggregator. Lifestyle recommendations are determined based on the lifestyle information and the healthcare information and are provided to the individual” (abstract).
	(ii) US PG PUB 20130097253 to Menke teaches “providing information to an information feed associated with a group of an online social network. In some implementations, a network communication including a group address and data is received at a computing device. The group address is encoded to include a first identifier associating the network communication with a first user and a second identifier associating the network communication with the group. The group address is decoded to obtain the first identifier and the second identifier. At least a portion of the data in the network communication is provided as an information update to the 
	(iii) US PG PUB 20110035264 to Zaloom teaches “social mapping in combination with a commercially purchased token, wherein the system allows a user to register the token online using a registration code, allowing the user access to various entertainment activities and scenarios in a "social network" via a computer connected to the Internet. A member registers the token online using a registration code; the data of which is then sent to an online database. The member of the network may then access various entertainment activities and scenarios associated with the token's registration code and connect with other members online” (abstract).

Foreign
 	(iv) WO 2012106273 to CBS Interactive, Inc. teaches “checking consumers in to currently broadcast television content choices to derive consumer profile data. The consumer profile data is analyzed to make programming choices, and to provide enriched programming content. At the same time, the consumer benefits from a social network based on viewers of the same broadcast content, as well as designated friends, wherein the consumers within the network can share commentary on the content choices they are viewing and learn of new content choices” (abstract).
NPL
	(i) Etsy News Blog, teaches “For shoppers, it’s a dynamic way to get an immediate snapshot of what’s happening in your corner of Etsy — newly listed items from your favorite shops or new treasury lists from people whose style you admire. If 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625